DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 15-19, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veskovic (US 7950827) in view of Gill (US 20150177709).
Re claim 1, Veskovic teaches a system that controls a dynamic shading system for a window/skylight (172) comprising a photo sensor array (140/145 with photocell interfaces 130/132), wherein the use of an array or more sensors is an obvious expedient for more detecting based on the environment (system constraints).  Though silent to an optical element having a field of view corresponding to the window (172) which directs light onto the photo sensor array (140/145), it would have been obvious to one of ordinary skill in the art for the photo sensors to have a lens or equivalent optical device in order to focus/collect light for detection. 
A central processor 100 is interpreted as the claimed processing mechanism that controls the dynamic shading system in response to the light sources (light levels detected by sensors is compared to preset levels to adjust window treatments, per claim 1).  Re the limitation of 
Nonetheless, Gill teaches that the window sensors 158 can have a lens to collect the light.
Prior to the effective filing date it would have been obvious to use such an optical element to collect light as known in the art. 
Re claim 2, the light source can include sun (abstract+).
Re claim 3, the use of a lens for a sensor is an obvious expedient as discussed above to capture the light.
Re claim 7, the system operates in a glare elimination mode to eliminate glare (abstract+).
Re clam 8, window treatments such as blinds/ shades have been taught (col 3, lines 60+).
Re claims 9-11, 15-19, and 23-24, the limitations have been discussed above re claims 1-3, 7-8 and 1-3, and 7-8.  The use of digital signals/ digital maps is an obvious expedient in electronic processing for performance.  
Claims 1-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Veskovic, as discussed above, in view of Martin (WO 2016058695).
Re claim 1, Veskovic teaches a system that controls a dynamic shading system for a window/skylight (172) comprising a photo sensor array (140/145 with photocell interfaces 130/132), wherein the use of an array or more sensors is an obvious expedient for more detecting based on the environment (system constraints).  Though silent to an optical element having a field of view corresponding to the window (172) which directs light onto the photo sensor array (140/145), it would have been obvious to one of ordinary skill in the art for the photo sensors to have a lens or equivalent optical device in order to focus/collect light for detection. 
A central processor 100 is interpreted as the claimed processing mechanism that controls the dynamic shading system in response to the light sources (light levels detected by sensors is compared to preset levels to adjust window treatments, per claim 1).  Re the limitation of generating a luminance map from the sensor signals, the Examiner notes that the graphs (FIG. 3+) are shown which compare instantaneous light to threshold levels/ presets to dynamically adjust for glare reduction (adjust lighting).  Accordingly, light sources which are generating the sensed light are located in field of views of the various sensors, and thus their measurements/ detection by the sensors provide a location (general/ relative location) of the light sources (located within a sensor detection area, for example). Though silent to explicitly reciting a “digital luminance map being generated”, as the windows luminance values are instantly measured and compared to preset values, merely outputting such sensed and compared data involves only routine skill in the art, to provide a physical output of data collected/ obtained, obviated be record keeping/ displaying of data purposes.  The location of the light sources is 
	Nonetheless, Martin teaches the use of a calculation unit to cause a second optical sensor to capture a second image of at least one light source to identify a position of the at least one light source on the basis of the second image and on the position of the at least one light source, one or more cells of a plurality of cells darken (page 7, lien 26-page 8 line 3 and FIG. 1-3).  This is broadly interpreted as generating a digital luminance map (signals) to determine the location and thus control shading in response thereto.
	Prior to the effective filing date it would have been obvious to combine the teachings to locate the source for accurate control of illumination.  
	Re claim 2, the light is one of direct or reflected.
	Re claim 3, given that the prior art photo sensor has a field of view a lens to capture/ guide the light is an obvious expedient for light collection/ guiding.
	Re claims 4-6, re the limitation of determining polar coordinates, given that Martin teaches the calculation unit is coupled to the second sensor and identifies the position of the source based on the image of the second sensor and a camera specific coordinate system is used for detecting the image of the second sensor to detect the light source, and can include spherical coordinates (page 29, lines 4-23) thus using polar coordinates/ polar angles or even Cartesian coordinates, would have been obviated based on the desired units/ coordinate system based on system constraints, as wherein the general conditions of a claim are taught, specifying details such as a preferred coordinate system involves only routine skill in the art.
	Re claim 7, glare is reduced as a desired application of the prior art, and thus operates in a glare reduction mode.

Re claims 9-16 and 17-24, the limitations have been taught above re claims 1-8 and 1-8.  The use of digital signals/ digital maps is an obvious expedient in electronic processing for performance.  
	                                     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Steiner (US 20170171941) teaches:
A photo sensor array (camera/ sensor 180);
An optical element (fisheye lens of sensor 180) having a field of view corresponding to the window/ skylight which directs light onto the array (camera 180);
A processing mechanism that automatically:
Determines areas of excess luminance from signals received through the array determine locations of light sources (sources of glare) as paragraph [0060] + teaches that the processing mechanism (control circuit of a visible light sensor such as circuit 310 of sensor 300) examines a region of interest of a captured image to locate areas of glare (glare source such as sunlight reflecting off a surface outside or inside the space).  Though silent to explicitly reciting generating a luminance map, as the prior art teaches looking at luminance values of regions of the image to locate glare, it would have been obvious to generate a luminance map in order to see the locations of excess lamination to locate the areas of glare;

However, Steiner does not quality as prior art due to its date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887